Exhibit 10.13

CONFIDENTIAL TREATMENT – REDACTED COPY

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST UNDER 17 C.F.R. SECTIONS 24b-2, 200.80(B)(4) AND
230.406.

DISTRIBUTION AGREEMENT FOR PERKINS PRODUCTS

BY AND BETWEEN

PERKINS ENGINES INC.

AND

POWER GREAT LAKES, INC.



--------------------------------------------------------------------------------

Contents

 

   Definitions    1.    Scope and Purpose      1    2.    Appointment and
Duration      1    3.    Distributor Premises      4    4.    Distributor
Responsibilities      5    5.    Perkins Responsibilities      9    6.    Joint
Responsibilities      10    7.    Ordering, Delivery, Other Terms for Engines,
Manufactured Parts and Kits      10    8.    Price and Terms of Payment for
Engines, Parts and Kits      12    9.    Intentionally Left Blank.      13   
10.    Intentionally Left Blank      13    11.    Intentionally Left Blank     
13    12.    Product Warranty and Changes in Specifications      13    13.   
Perkins Trademarks and Other Intellectual Property Rights      14    14.   
Indemnities and Product Liability      15    15.    Breach and Termination     
16    16.    Assignment and Confidentiality      18    17.    Severability,
Applicable Law and Applicable Venue      19    18.    Force Majeure      19   
19.    Changes to the Agreement      20    20.    Waiver of Default and General
Liability      20    21.    Additional Special Conditions      20    22.   
Notices      20   

Schedules

   1.    Details of Current Engines    2.    Territory    3.    Direct Customer
Details    4.    Perkins Standard Terms of Sale    5.    Intentionally Left
Blank    6.    Existing Distributor Agreement    7.    Additional Special
Conditions    8.    Perkins Trademark   

 

i



--------------------------------------------------------------------------------

The headings in this Agreement are for convenience only.

Words signifying the singular shall include the plural and vice Versa where the
context so admits.

 

1.

Scope and Purpose.

1.1. Perkins and the Distributor share the common vision of:

(a) establishing their relationship in the Territory as the best in their
industry for customer support and power solutions; and

(b) strengthening the Distributor and Its added value; and

(c) achieving through their relationship substantial and sustained market
penetration so that each Party can achieve increased financial success.

1.2. The scope and purpose of. this Agreement is therefore to establish the
basis for the Parties’ distribution relationship which, will enable them to
achieve their stated vision.

 

2.

Appointment and Duration.

2.1. Subject to the terms hereof Perkins hereby appoints the Distributor as its
exclusive distributor for the Products in the Territory.

2.2. The stated exclusivity is subject to the following conditions:

2.2.1 Notwithstanding the limitation on the range of Engines to which this
Agreement relates, the Distributor shall be obliged to provide support, both
directly and through Its dealer network, in terms of warranty, servicing,
technical support, Parts support, and receiving and handling aftermarket Parts
orders from customers in the Territory for any diesel or spark ignited engine
product Manufactured by or on behalf of Perkins and its affiliated companies.

2.2.2 The Parties will jointly review in good faith on an ongoing basis all
existing Perkins customers and key potential customers and will categorise the
Territory’s customer base into three basic categories of . Direct Customers,
Joint Customers and Other Customers. Currently identified Direct Customers in
the Territory are listed in Schedule 3. After consultation with Distributor,
Perkins may update Schedule 3 in its sole discretion and will deliver written
notice to Distributor of such update.

“Direct Customers” are identified as major Internationally based groupings with
manufacturing locations both inside and outside the Territory that require
detailed product tailoring and ratings development activities plus world-wide
management and coordination of their total account by the engine manufacturer.
For the avoidance of doubt, any entity within the Territory which is part of a
multi-national group whose main purchasing office for the Products is outside
the Territory will be deemed to



--------------------------------------------------------------------------------

be a Direct Customer unless otherwise specifically agreed, In addition any
entities manufacturing solely in North America may be classified by Perkins as
Direct Customers where they are identified as strategic accounts.

“Joint Customers” are identified as significant Territory based entities that
also have overseas manufacturing locations, but whose commercial requirements
necessitate direct account management via Perkins and the Distributor.

“Other Customers” are identified as all other customers managed by the
Distributor.

The Parties will use their commercial best efforts to achieve timely and
mutually acceptable solutions in the above process. However if after the Parties
exercise of their good faith, commercial best efforts particular categories
cannot be agreed, Perkins shall retain the option to make the decision in order
to preserve the specific customers business

2.2.3 Regarding each of the categories in Article 2.2.2 the following principles
shall apply:

(a) For Direct Customers Perkins shall be solely responsible for handling all
aspects of account management and shall be entitled to supply its products
direct to them without any obligation to compensate the Distributor by way of
commission or otherwise. It is recognized that in specific cases the provisions
of Article 4.1.11 shall apply.

(b) For Joint Customers Perkins and the Distributor shall work together to
develop the strategic and operational approach to such customers and all
Products to be supplied to such entities shall be routed via the Distributor
unless otherwise agreed.

(c) For Other Customers Perkins shall supply all required Products to the
Distributor who shall be responsible for managing all such accounts in strict
compliance with the terms hereof.

2.2.4 Perkins shall retain exclusive rights to sell any of its Products in the
Territory for both military applications for armored vehicles and marine related
applications.

2.2.5 Where Perkins establishes engine and parts distribution relationships
‘with third parties within the Territory under which Perkins agrees to supply
Perkins designed products branded and imaged in the third party’s style, then
Perkins will:

(a) ensure that as between the Distributor and the third party’s distributors,
the Distributor will not be disadvantaged in terms of pricing, product supply,
and specification for those products. In particular the Distributor will receive
no less favorable prices for those products than the third party’s distributors;
and

 

2



--------------------------------------------------------------------------------

(b) Perkins will not be obligated to make available to the Distributor
specifications for products developed specifically with the third party’s
assistance and financial contribution.

2.2.6 Where Perkins sells Products to any entity outside the Territory and those
Products are subsequently sold into or used in the Territory, Perkins shall not
be responsible for any resulting loss of business suffered by the Distributor or
its Dealers.

2.2.7 Perkins shall be free to manufacture and sell and/or to license the
manufacture and sale In any form including assembly and test of any of its
Products inside the Territory. Perkins shall not be responsible for any
resulting loss of business suffered by the Distributor or its Dealers. Perkins
shall use its commercial best efforts to give the Distributor at least six
(6) months notice prior to actual start of volume production activities and will
agree in good faith the terms of access for the Distributor to such products.

2.3. The appointment of the Distributor shall be from the Effective Date until
** subject to the specific rights of termination contained herein. Perkins shall
have the option to extend the appointment for a further period of between ** and
** by written notice to be served no earlier than twelve (12) months prior to
the end of the initial term and no later than six (6) months prior to end of the
initial term.

2.4. In consideration of its appointment as the Perkins exclusive distributor in
the Territory, the Distributor agrees that it shall purchase from Perkins or an
affiliate thereof all of its requirements for Products whether for sale to its
Dealers, customers within the Territory or for its use in Distributor’s
manufactured or packaged finished goods. Subject to the above and to Article 2.6
below the Distributor agrees that it will not:

2.4.1 Distribute, sell, service or otherwise deal in Competing Items (except as
disclosed in Schedule 6).

2.4.2 Solicit the sale of or sell Products outside the Territory and will not,
without prior written consent of Perkins, establish branches, associated or
subsidiary companies, for the sale of Products outside the Territory; provided,
however, that where the Distributor does legally make sales of the Products
outside the Territory but within the USA or Canada in response to non-solicited
enquiries, the Distributor shall pay to the distributor of Perkins products into
whose assigned trade area such sales were made an amount equal to 15% of the
then current price from Perkins for the relevant product. Notwithstanding the
above the Distributor may sell Products to other Perkins distributors without
incurring any such charges. Distributor shall require its Dealers to abide by
this Section 2.4.2 in any agreements between Distributor and its Dealers.
Distributor shall be responsible for enforcing this Section against its Dealers.
Distributor shall be responsible for the 15% fee to Perkins described herein in
the event any of its Dealers undertakes actions which would give rise to the 15%
fee.

For its part, Perkins shall ensure that all Distribution Agreements relating to
the USA and Canada include this provision. Distributor therefore acknowledges

 

3



--------------------------------------------------------------------------------

specifically to Perkins that where other Perkins distributors (or their Dealers)
sell Products into the Territory, the Distributor’s only claim relating to such
activities shall be for the 15% payment referenced above.

2.4.3 Purchase Products other than from Perkins or its designees.

2.4.4 Become involved in any business activity that in any material way
adversely affects the Distributor’s ability or effectiveness in maximizing its
performance hereunder.

2.5. The Distributor expressly agrees that the restraints detailed in Article
2.4 above shall also apply to any entity in which it or its principals directly
or indirectly own or control at least 25% of the Issued voting stock or the
Distributor has effective operational control.

2.6. The restrictions In Articles 2.4 and 2.5 above shall not preclude the
Distributor from:

(a) holding In stock, supplying or advertising for supply other products (which
are not Competing Items) manufactured by the Distributor in the ordinary course
of its business. These products may include Engines as an integral and
subsidiary part or in which Engines are installed, or

(b) servicing or remanufacturing engines which are not Competing Items and
holding in stock, supplying and advertising for supply parts for the purpose of
such servicing or remanufacture, provided that in the reasonable opinion of
Perkins, the Distributor’s performance as a distributor of Products is not
adversely affected by such activity.

 

3.

Distributor Premises.

3.1. The Distributor shall install by an agreed date and thereafter maintain in
full working order the pre-agreed service accommodation, equipment, facilities
and special tooling at the Specified Premises. Perkins will supply all such
special tooling to the Distributor and the cost will be invoiced to them. The
Distributor shall publicize boldly the Distributor’s appointment as an
authorized Perkins Distributor throughout the Territory and also by using
prominent signs at the Specified Premises and on its service and parts vehicles,
if any. All such signs shall comply strictly with the appropriate Perkins
Standards.

3.2. The Specified Premises, the Products held thereon and all related work in
progress shall be kept fully insured by the Distributor pursuant to commercially
reasonable insurance, Perkins shall be entitled to receive upon request copies
of such insurance policies and related premium receipts.

3.3. Notwithstanding Article 2.4.4’s restrictions, the Distributor may use the
Specified Premises for non-Perkins related activities provided that they do not
adversely impact (in Perkins’ reasonable opinion) the Distributor’s performance
hereunder. Perkins retains the right to advise the Distributor accordingly if it
reasonably feels such performance is being so affected.

 

4



--------------------------------------------------------------------------------

3.4. The Distributor shall seek Perkins prior written approval for either any
intended reduction by it in the Perkins related facilities within the Specified
Premises or any intended significant alteration to the Specified Premises.

 

4.

Distributor Responsibilities.

4.1. In support of its commitment to the common vision set out in Article 1.1
above and its appointment referenced in Article 2.1 above, the Distributor
undertakes to conduct all its activities hereunder in strict accordance with the
Perkins Standards. The Distributor will establish and maintain a senior
management structure appropriate to ensuring professional management of its
business. The Distributor will give Perkins reasonable prior notice of any
material changes to either structure or personnel. Subject to the individual
employee’s performance, the Distributor will take all reasonable steps to retain
all those employees who have received Perkins related training and who are
considered Important by the Parties to the Distributor’s Perkins related
business. The Distributor will also have the following responsibilities during
the term hereof:

4.1.1 the Distributor will establish, maintain and continually strengthen a
dedicated sales and marketing team for the promotion, sale, service and warranty
support of the Products in the Territory targeted at maximizing sales and
winning new business and offering best in class customer support for the
Parties’ mutual benefit. The Distributor will seek at all times to grow sales of
the Products through pull through and follow up type business activities
including but not limited to pursuing opportunities with fleets, airlines,
rental yards, OEM dealers and end-users. In support of this, the Distributor
will:

(a) advertise and promote interest in the Products in the Territory. This shall
include (but shall not be limited to) the use of local communications media,
maintaining a detailed and professional Internet web site, and exhibition or
display facilities. The Distributor may, with Perkins’ prior written consent,
exhibit and be involved in exhibiting any of the Products at any exhibition or
trade show and take part in, support or be involved in competitions, competitive
trials or demonstrations of the Products. The Distributor shall upon Perkins’
reasonable request withdraw at its own expense any particular advertisements,
catalogues, sales literature or other printed matter relating to the Products;

(b) provide service training courses in line with appropriate Perkins guidelines
in respect of the Products within the Territory;

(c) hold and distribute a pre-agreed (with Perkins) level and range of
technical, sales and service literature applicable to the Products throughout
the Territory and to its Dealers; and

(d) maintain Products in inventory in accordance with Article 4.1.6 and ensure
that they are available for supply to customers.

4.1.2 The Distributor will establish, maintain and use its reasonable best
efforts to strengthen an engineering team to provide engineering effort in the
areas of production

 

5



--------------------------------------------------------------------------------

specification, product engineering, application engineering and focused
technical service assistance to its Dealers and customers within the Territory.
The Distributor will nominate one appropriately qualified and experienced
employee to act as the focal point for application engineering for the Products.
The Distributor will ensure that this person attends appropriate Perkins
training courses at least once per year. In addition, the Distributor will
ensure that it has the application related equipment and tooling as reasonably
specified by Perkins at the Designated Premises. The Distributor will obtain any
omitted items within three (3) months of Perkins’ written notice identifying the
shortfall.

The Distributor will be responsible for ensuring that all applications and
installations Into which Engines are sold and fitted have been appraised by its
staff In accordance with the relevant criteria. In particular all completed
application appraisals must be registered with Perkins for sign off before the
customer’s first production date.

The Distributor acknowledges that Perkins has the right to refuse to sign off a
particular application where it reasonably believes that it is non-compliant. In
such cases and also in cases where no application appraisal has been registered,
Perkins may refuse to supply the relevant Engines and the Distributor waives any
rights that it may have to reclaim any loss thereby suffered by it or its
customer(s).

4.1.3 The Distributor will establish, maintain and strengthen its Dealer network
within the Territory. The Distributor acknowledges the importance of strict
adherence to the Perkins Dealer Policy as communicated to it by Perkins from
time to time. The Distributor also acknowledges that the annual performance
appraisal by Perkins will include a review of its adherence to this policy. The
Distributor acknowledges the importance of its Dealers to the success of the
Perkins distributorship and that they will be promoted by Perkins in Its
literature as an essential part of the Perkins network in the Territory.
Therefore the Distributor will only appoint as Dealers entities that have been
approved in writing by Perkins. For its part, Perkins undertakes not to
unreasonably withhold or delay its approval. In the case of any rejections, it
will provide to and discuss with the Distributor its justifications. The
Distributor will provide to Perkins upon request copies of all agreements with
such Dealers so far as they relate to the Products. Perkins will hold any such
agreements confidential. The Distributor will ensure that its agreements with
its Dealers fairly and reasonably reflect the key terms of this Agreement
relating to the operation of the Perkins distributorship. In particular, the
Distributor will establish the right of Perkins to review the Dealer’s
performance, its premises and facilities for the purpose of Article 6 below.
Notwithstanding anything else contained herein, the Distributor shall remain
fully responsible for and be liable to Perkins for the performance of its
Dealers.

4.1.4 The Distributor will nominate one of its employees as the trainer for
Perkins Products who will become the in-house trainer for the Distributor’s
employees and those of its Dealers involved with the Products. The Distributor
will ensure that this employee will attend Perkins technical training courses at
least once every twelve (12) months, such courses to include sales, application
engineering, products, service and warranty. The Distributor will provide
Product familiarization and training to both its

 

6



--------------------------------------------------------------------------------

staff and Dealers in accordance with Perkins Standards, especially with respect
to any new Products as and when they are introduced into the Territory by
Perkins. The Distributor will ensure that each Dealer will receive appropriate
Product training from the Distributor covering those Products for which the
Dealer has a responsibility, such training to take place at least annually.

4.1.5 The Distributor will ensure that its Dealers will establish, maintain and
constantly improve their Product service capabilities and facilities for both
current Products and any new Products as and when they are introduced Into the
Territory by Perkins.

4.1.6 The Distributor will establish with Perkins the required minimum level of
Product inventory to be purchased and held by it at pre-agreed locations within
the Territory. This level will reflect .the forecasted activities of the
Distributor. The agreed level will be subject to joint review at least annually.
The Distributor will ensure that it and all its Dealers store all Products in an
appropriate environment that accords to the Perkins Service Warranty Manual. As
and when any Products require revalidation for warranty purposes, this will be
carried out at the Distributor’s expense and in strict accord with the Perkins
Service Warranty Manual.

4.1.7 The Distributor will appoint at least one suitably qualified and
experienced employee as its Perkins Dealer Development and Aftermarket Marketing
Manager. The key objectives for this employee will be to deliver measurable year
on year improvements in Dealer coverage, sales and market share growth in
relation to aftermarket Parts sales, service and aftermarket competitor
knowledge. This employee will also be responsible for developing suitable
marketing and incentives programs for and with the Dealer network and Engine
reconditioners. These programs may qualify for appropriate Special Sales
Allowance under the relevant Perkins scheme as published by Perkins from time to
time.

4.1.8 Every year the Distributor will develop and issue to Perkins a copy of its
proposed annual business plan for its and its Dealers activities in the
Territory. The Distributor’s business plan must address marketing objectives
with sales forecast, resources requirements, facility descriptions and projected
financial statements and all other issues detailed in the Perkins format. The
business plan and all data required by Perkins will be submitted in accordance
with the Perkins guidelines and standards provided in advance to the
Distributor. Perkins will notify the Distributor of the required receipt date at
least six (6) weeks in advance. This plan will be reviewed in good faith with
Perkins and any mutually agreed adjustments incorporated. Once finalized with
Perkins, the Distributor will use all reasonable best efforts to achieve the
targets set out in the plan. The Distributor will also develop and issue to
Perkins every year a copy of a three (3) year forecast of the Perkins business
in the Territory. The Distributor will at least annually evaluate with Perkins
the performance achieved against the plan and the forecast. The Distributor will
provide supporting data about volumes, margins and revenue by specification
achieved with the Dealers and customers.

 

7



--------------------------------------------------------------------------------

Every year the Distributor will issue to Perkins a twelve (12) month forecast of
Product requirements, and this forecast will be updated monthly. With respect to
Engines only, the forecast will also show a provisional three (3) month firm
program.

The Distributor shall maintain such financial, inventory, sales, service and
other records including details of key potential customers, all as mutually
agreed with Perkins. These records shall be made available to Perkins during
normal business hours upon request by Perkins.

4.1.9 The Distributor shall not, directly or indirectly, solicit, outside the
Territory customers for any of the Products, nor for the purpose of delivery of
the same establish branches or warehouses outside the Territory, nor advertise
any of the Products outside the Territory. This shall not prevent the
Distributor from advertising in a publication in circulation both within and
outside the Territory. Distributor shall require Its Dealers to abide by this
Section 4.1.9 in any agreements between Distributor and its Dealers, Distributor
shall be responsible for enforcing this Section against its Dealers.

4.1.10 The Distributor shall ensure so far as is reasonably practicable that:

(a) all Engines sold by it conform to any applicable legislation in force in
those countries and the ,Territory where the Distributor’s customer may operate
the Engine or to which it may sell the Engine;

(b) the Engines supplied by it or Its approved Dealers are installed and applied
by customers in accordance with the limitations and product specifications
established by Perkins;

(c) all required safety and operating instructions and warranty terms are
supplied to purchasers of Engines, including but not limited to their Dealers
and that such entitles are fully aware of and properly instructed in all aspects
of the operation and maintenance thereof; and

(d) it shall make available to a prospective purchaser all brochures, booklets,
manuals and other literature and information provided by Perkins and which
Perkins designates as intended for such users.

4.1.11 The Distributor will appoint one suitably qualified and experienced
employee as its prime contact point and administrator for warranty issues within
the Territory. The Distributor acknowledges the absolute priority of ensuring
that all warranty related requests within its Territory from customers must be
attended to within twelve (12) hours of their notification where so required. To
this end, the Distributor will always consider the use by it of Engines within
its inventory as warranty replacements where the customer’s operational
requirements so demand. in addition where Perkins so requests, the Distributor
and its Dealers will carry out pro-service warranty work at a customer’s
premises within the Territory in accordance with the Perkins Service Warranty
Manual procedures. The Distributor will directly and through its Dealers provide
a repair, service and warranty service to purchasers of Products (including
those items specifically referenced in Article 2.2.1 above) in the Territory. In
relation to all

 

8



--------------------------------------------------------------------------------

warranty related activity hereunder, the Distributor and its Dealers will
operate in accordance with the Perkins Service Warranty Manual procedures as
notified to the Distributor by Perkins. Notwithstanding the terms of such
procedures, Perkins will use its reasonable best efforts to process and pay all
accepted claims within twenty-eight (28) days of their receipt provided those
claims have been compiled in accordance with the Perkins Service Warranty Manual
and submitted to Perkins within sixty (60) days of the Engine failure.

In relation to Product service issues, the Distributor will appoint an
appropriately qualified and experienced employee as its Perkins service manager
for the Territory. The Distributor will ensure that the employee attends at
least on an annual basis relevant Perkins product and service training courses.

4.1.12 In addition to the above, the Distributor will provide to Perkins against
an agreed program sales and Inventory data for itself and its Dealers activities
hereunder and financial and operating statements that may reasonably be
requested. The Distributor shall provide within 120 days of the end of its
fiscal year financial statements certified by an Independent firm of public or
chartered accountants In a form acceptable to Perkins. In addition and at the
same time, the Distributor will confirm the ownership and management control
details of its business to the extent it relates to its appointment hereunder.

 

5.

Perkins Responsibilities.

5.1. In support of its commitment to the common vision set out in Article 1.2
above, Perkins undertakes the following responsibilities during the term hereof:

5.1.1 Perkins will operate its sales and marketing teams in North America and
the UK to support the Distributor’s team referenced in Article 4.1.1 above.

5.1.2 Perkins will operate its engineering teams in North America and in the UK
to support the Distributor’s team referenced in Article 4.1.2 above.

5.1.3 Perkins will supply to the Distributor free of charge one copy of a
pre-agreed list of Perkins literature for its own use. The Distributor will not
copy or reproduce any Product related literature without Perkins prior written
approval. The Distributor will be responsible for purchasing from Perkins all
necessary literature for circulation to its branches, Dealers and customers.

5.1.4 Perkins will provide training and Product familiarization courses to the
Distributor’s personnel on pre-agreed terms.

5.1.5 Perkins will provide factory level support to the Distributor’s team in
accordance with pre-agreed terms.

5.2. Perkins shall retain the design and manufacturing responsibility for the
Products and responsibility for final sign-off of all applications, engineering
and specifications of such Products.

 

9



--------------------------------------------------------------------------------

5.3. Every year Perkins will undertake with the Distributor a detailed review of
the Distributor’s performance over the previous twelve (12) months. Particular
regard will be paid to the relevant Distributor business plan and the
Distributor’s performance against it. The Distributor’s performance will be
evaluated on the basis of criteria established by Perkins including but not
limited to sales objectives detailed In the Distributor’s business plan, the
Distributor’s achievements in its Territory compared to that of other
distributors in comparable areas, previous-Perkins review comments and
Distributor action plans, and the Distributor’s improvements in its operations,
organization and facilities to increase its sales performance and customer
service. The Parties will agree to a detailed action plan arising out of the
review and will thereafter monitor their respective progress against this plan.

5.4. Perkins will as from the Effective Date initiate a Parts inventory review
program that will operate on an annual basis throughout the term hereof unless
Perkins at its option decides otherwise, in which case Perkins will notify the
Distributor as soon as possible of this decision. These programs will primarily
focus on Products that fall obsolete during the relevant period. The basis,
pricing and terms of payment of each such program shall be notified to the
Distributor no later than sixty (60) days after the start of each calendar year.

5.5. In relation to any new Products including those with electronic management
systems, Perkins and the Distributor will work together to ensure that:

(a) the Distributor (and where necessary specific Dealers) will have prior to
any such launch had sufficient of its staff trained on. the new Product; and

(b) the Distributor will have established at agreed locations the pre-agreed
level and range of literature, Parts inventory and service and diagnostic
equipment and tooling appropriate to servicing and supporting the Product.

 

6.

Joint Responsibilities.

6.1. Every two (2) years during the term hereof the Parties will undertake a
comprehensive Joint review of pre-selected Dealers. The baseline and structure
for the first review shall be agreed within twelve (12) months hereof.

6.2. While recognizing that the Distributor has sole responsibility (subject to
Article 4.1.3 above) for the appointment and performance of the Dealers, the
Distributor agrees that it will actively consider proposals and recommendations
from Perkins with respect to non-performing Dealers. Perkins shall, in cases of
continued non-performance by a Dealer, be entitled to require the Distributor to
terminate the Dealer’s participation in the Perkins program. Distributor shall
consider any recommendations or proposals from Perkins for the appointment of
new Dealers.

 

7.

Ordering, Delivery, Other Terms for Engines, Manufactured Parts and Kits.

For the avoidance of doubt, all orders to be placed by the .Distributor on
Perkins under this Article 7 shall be subject both to the terms hereof and to
the then applicable Perkins Standard Terms of Sale, a copy of the current form
being attached as Schedule 4. In the event of any conflict between the terms of
this Agreement and Perkins Standard Terms of Sale, the

 

10



--------------------------------------------------------------------------------

former shall apply. The Distributor formally agrees that any standard terms of
purchase or other terms that it may seek to impose on Perkins in relation hereto
are hereby automatically excluded.

7.1. Engines.

7.1.1 The Distributor will collect all orders for Engines from its Dealers and
customers and will combine them with its own orders, The combined order will be
transmitted in a pre-agreed format and detail direct to the Perkins North
American office. Perkins will provide the Distributor with dispatch and delivery
information.

7.1.2 An acknowledgement of order will be issued for each order received from
the Distributor plus an estimated dockside arrival date in North America.

7.1.3 Unless agreed otherwise in writing, all deliveries by Perkins to the
Distributor will be on a “CIP Duty Paid, Port of Entry” basis as per INCOTERMS
2000 to a mutually agreed port. Engines will normally be dispatched on a full
container load basis unless there has been a specific customer request for an
alternative such as airfreight.

7.1.4 Once a particular order has been acknowledged by Perkins, any request by
the Distributor to a change in the specified delivery date must be in writing
‘and is subject to Perkins prior written approval.

7.1.5 Perkins shall be responsible for all packing and shipping arrangements
within the defined “GIP Duty Paid, Port of Entry” obligation. The Distributor
shall be responsible for all costs relating to the delivery of the Engines as
from the agreed Perkins delivery point whether direct to the end customer or to
some other location, unless specifically agreed otherwise by the Parties in
writing.

7.1.6 If and when a Distributor requires Perkins Manufacturing Parts - being
items required as production components - these will be ordered from Perkins in
accordance with this Article 7.1.

7.2. Kits.

7.2.1 The Distributor will collect all orders for Perkins Kits from its Dealers
and customers and will combine them with its own orders. The combined orders
will be transmitted in a pre-agreed format and detail direct to the Perkins
North American office.

Perkins will provide the Distributor with estimated dispatch and delivery
information. Order frequency from the Distributor to Perkins will reflect the
Distributor’s actual demand.

7.2.2 An acknowledgement of order will be issued for each order received from
the Distributor plus an estimated dockside arrival date in North America.

7.2.3 Unless agreed otherwise in writing, all deliveries by Perkins to the
Distributor will be on a “CIP Duty Paid, Port of Entry” basis as per INCOTERMS

 

11



--------------------------------------------------------------------------------

2000 to a mutually agreed port. The provisions of Articles 7.1.4 and 7.1.5 shall
also apply unless otherwise agreed.

7.3. Parts.

7.3.1 The Distributor will collect all orders for emergency (“VOR”) Parts from
its Dealers and combine them with their own orders. The combined VOR order will
be transmitted electronically direct to Perkins PDC. Dispatch will be by
airfreight from Manchester.

7.3.2 All stock orders will be placed by the Distributor on behalf of itself and
its Dealers only on pre-agreed stock order days. Dispatch will be by sea freight
and orders will be consolidated by Perkins’ Parts Distribution Center (“PDC”) on
no more than a weekly basis.

7.3.3 Unless agreed otherwise in writing, all deliveries by Perkins to the
Distributor will be on a “CIP Duty Paid, Port of Entry” basis as per INCOTERMS
2000 to a mutually agreed port.

 

8.

Price and Terms of Payment for Engines, Parts and Kits.

8.1. Engines, Parts and Kits.

8.1.1 The prices applicable to Engines, Parts and Kits for the period from the
Effective Date to December 31, 2007 shall be supplied in a separate Distributor
engine pricing book. Perkins may revise such prices at its discretion. These are
characterized as Perkins list prices less discount applicable to the
Distributor.

8.1.2 The Distributor shall be solely responsible for establishing its selling
prices for Engines, Parts and Kits to both its Dealers and direct customers.

8.1.3 Perkins and the Distributor will create and promote incentive programs for
the Engines, Parts, Parts and Kits in the Territory on a mutually agreed basis.
Any special price adjustments for campaigns, promotions or extraordinary cost
movements-shall be agreed on a case-by-case basis at appropriate times during
any year.

8.2. The terms of payment for all Engines, Parts and Kits dispatched from the UK
shall be the 23rd day of the second month after the date of the relevant Perkins
invoice. All payments will be due on or before 10:00 a.m. EST on the 23rd day of
the relevant month. Where the 23rd falls on a weekend, Saturdays will be paid on
Friday and Sundays on the Monday. Where the 23rd falls on a US Public Holiday
the payment will be due on the immediately preceding working day. Each year the
Parties will agree the precise payment dates for each month of the following
year. All payments will be payable in US$ by electronic bank transfer to an
account nominated by Perkins. All payments will be made against the relevant
Perkins invoice and supporting documentation. The Distributor shall not be
permitted to raise debit notes or make deductions and/or short payments to
Perkins for any reason unless otherwise agreed specifically in writing by
Perkins. For all deliveries of Engines, Parts and Kits dispatched from a

 

12



--------------------------------------------------------------------------------

Perkins North American warehouse the payment terms will be twenty-five (25) days
from the ex warehouse dispatch date.

All payments that remain unpaid beyond their due date shall be subject to an
interest charge by Perkins. The applicable rate of interest shall be that of
Lloyds Bank plc plus 2% per month and will be calculated on a monthly basis.

8.3. Special Pricing.

Notwithstanding that this Article VIII details the prices and terms of payment
applicable to the Engines, the Parties acknowledge the need to have in place a
process where in given circumstances special pricing can apply in order to
permit the Distributor the opportunity to win specific customers orders. Perkins
will consider any relevant desk research, competitive studies and its own
competitor pricing database in deciding its response to the Distributor. In any
event Perkins will use all reasonable efforts to treat all the Distributors
equally in relation to this provision and its operation. For its part the
Distributor specifically acknowledges that Perkins is under no obligation to
support it in any, each or every case.

 

9.

Intentionally Left Blank.

 

10.

Intentionally Left Blank.

 

11.

Intentionally Left Blank.

 

12.

Product Warranty and Changes in Specifications.

12.1. The Perkins Service Warranty Manual as available to the Distributor shall
form the basis of all warranties applicable to the Products and is hereby
incorporated by reference into this Agreement. The Perkins written warranties as
referenced above are the only warranties applicable to the Products and with
respect to the Distributor are in lieu of all other warranties express or
implied. As and when any amendments .are-issued by Perkins these shall be
automatically provided to the Distributor by Perkins, In addition to its
obligations under Article 4.1.11 above the Distributor shall develop and
thereafter during the term hereof where necessary update/amend its warranty
statements for each Product which will in any event reflect Perkins offering and
be jointly agreed between the Parties so as to minimize their respective
exposures.

12.2. Title.

12.2.1 Perkins may make modifications to the design of any of the Products or
make improvements to them at any time. Perkins shall be under no obligation to
apply the same to any of the Products previously purchased by the Distributor
except on such occasions as Perkins deems It necessary to initiate a campaign to
rectify known product defects.

12.2.2 Perkins reserves the right to discontinue the manufacture of any of the
Products without incurring any obligation or liability to the Distributor. In
such cases Perkins will promptly notify the Distributor and will use its
reasonable efforts to do so at least six (6) months before discontinuing
manufacture.

 

13



--------------------------------------------------------------------------------

12.2.3 The Distributor agrees that, except with the prior approval of Perkins,
It will not make any modifications to or in any material way vary the
specification of Products supplied to it by Perkins or to be repaired or
serviced by it.

12.3. In addition to the obligations set out in Article 5.5 above, as and when
Perkins introduces any new Engine either as a replacement for or as an addition
to its existing range, it shall inform the Distributor and agree with it an
appropriate product introduction plan so as to enable the Distributor the best
opportunity to launch the Engine to its customers. This plan will be in addition
to the notification of relevant specifications and terms of supply applicable to
the Engine.

 

13.

Perkins Trademarks and Other Intellectual Property Rights.

The Distributor acknowledges the value and importance of the Perkins name, brand
and image.

13.1. During the term hereof the Distributor and its Dealers shall have the
right to use those Perkins Trademarks designated by Perkins from time to time
solely in promoting their activities with respect to the Products and for no
other purpose whatsoever. The currently applicable Perkins Trademarks are
detailed in Schedule 8, Distributor may sublicense the Perkins Trademarks only
to Dealers. Perkins shall prohibit Dealers from further sublicensing the Perkins
Trademarks.

13.2. The Distributor agrees:

13.2.1 to comply with all instructions issued by Perkins relating to the form
and manner in which Perkins Trademarks shall be used and to discontinue
immediately upon written notice any practice, relating to the use of Perkins
Trademarks which in Perkins’ opinion adversely affects its rights or interests;

13.2.2 not to use or permit any entity. controlled by it or any Dealer to use
any Perkins Trademark in its corporate name or trading style;

13.2.3 not to effect or permit the removal, renewal or alteration of any trade
names or marks, patent numbers, notices, nameplates or general numbers affixed
to Products except as agreed by Perkins in writing;

13.2.4 to disclose to Perkins all details of any improvement which is applicable
to Products and which Is made or discovered by the Distributor or any of its
employees or Dealers, or which comes into their knowledge, whether or not the
same be patented or patentable, and if Perkins so desires, Distributor shall use
Its reasonable best efforts to enable Perkins (or an associate company
designated by Perkins) to acquire exclusive rights to the improvement upon terms
to be mutually agreed between the owner thereof and Perkins; and

13.2.5 to impose similar conditions on its Dealers to those set out in this
Article 13.2 and to take such action as Perkins may require at any time in
respect of the use by the Dealers of Perkins Trademarks.

 

14



--------------------------------------------------------------------------------

13.3. Notwithstanding any provision to the contrary herein, nothing in this
Agreement shall act to transfer ownership to the Distributor or its Dealers any
intellectual property right of Perkins in any of the Products.

 

14.

Indemnities and Product Liability.

14.1. Subject to the express terms and limitations of Articles 12 and 20.2 and
the Perkins Service Warranty Manual, Perkins shall indemnify and hold the
Distributor, its Dealers, and the Distributor’s and Dealers’ respective
employees, officers and directors, harmless against and from all claims,
demands, penalties, liabilities, loss, damage, costs, attorneys’ fees and
expenses of whatsoever nature which are a consequence of or attributable to, the
operation, use or possession of Products and resulting from any defect of
material or workmanship of Products or failure to adequately instruct or warn
concerning the operation, use or possession of such Products, excluding,
however, any such claims and demands to the extent attributable to any
modification or alteration of Products performed by the Distributor or its
Dealers without the prior written approval of Perkins.

14.2. The Distributor shall indemnify and hold Perkins and its employees,
officers and directors harmless against and from all claims, demands, penalties,
liabilities, loss, damage, costs, attorneys’ fees, and expenses of whatsoever
nature, which are a consequence of or attributable to the operation, use or
possession of Products and resulting from any modification to or alteration of
the Product by the Distributer or the Dealers performed without the prior
written approval of Perkins:

14.3. Subject to the express terms and limitations of Articles 12 and 20.2 and
the Perkins Service Warranty Manual, Perkins shall indemnify and hold the
Distributor, the Dealers, and the Distributor’s and Dealers’ respective
employees, officers and directors, harmless against and from all claims,
demands, penalties, liabilities, loss, damage, costs, attorneys’ fees and
expenses of whatsoever nature, which are a consequence of or attributable to the
operation, use or possession of Products and resulting from any representation
or misrepresentation made by Perkins Including, but not limited to,
representations or misrepresentations relating to the capability, use,
application, function, durability, reliability, quality, serviceability, safety
or any other characteristic or feature of Products, and including
representations as required for government certification, homologation, approval
and for any other purpose whatsoever, except as may have been made In reasonable
reliance upon information furnished by the Distributor or the Dealers.

14.4. The Distributor shall indemnify and hold Perkins, its employees, officers
and directors, harmless against and from all claims, demands, penalties,
liabilities, loss, damage, costs, attorneys’ fees, and expenses of whatsoever
nature, which are a consequence of or attributable to the operation, use or
possession of Products and resulting from any representation or
misrepresentation made by the Distributor or the Dealers including, but not
limited to, representations or misrepresentations relating to the capability,
use, application, function, durability, reliability, quality, serviceability,
safety or any other characteristic or feature of Products, and including
representations as required for government certification, homologation, approval
and for any other purpose whatsoever, except as may have been made in reasonable
reliance upon information furnished by Perkins.

 

15



--------------------------------------------------------------------------------

14.5. Each of the Distributor and Perkins shall indemnify and hold harmless the
other and the directors, officers and employees of the other, against and from
any and all claims, demands, penalties, liabilities, loss, damage, costs,
attorneys’ fees, and expenses of whatsoever nature, arising out of injury to or
death of or property damage sustained by the indemnifying Party’s employees,
agents and contractors while such employees, agents or contractors are on the
property of the other.

 

15.

Breach and Termination.

15.1. If either Party is in breach of any of its material obligations hereunder,
the other Party may servo a written notice requiring the breaching Party to
remedy the breach complained of within sixty (60) days thereafter. In relation
to the Distributor, a breach of a material obligation will be deemed to have
arisen in any event if, having been required so to do in writing by Perkins, it
either (a) fails within the agreed period of time to submit a new offer and
acceptable (to Perkins) business plan or (b) fails in a material sense to comply
with the agreed action plans arising from a business review with Perkins.

If the breach is not remedied within the sixty (60) day period or such other
period as may be agreed between the Parties on a case by case basis, then the
innocent Party may terminate this Agreement immediately by written notice and
the relevant provisions of this Article 15 shall apply.

15.2. This Agreement may be terminated immediately by written notice:

15.2.1 from one Party to the other upon the other Party being dissolved,
bankrupted, liquidated or going into administration or receivership, or in the
case of the Distributor filing for protection from its creditors under a Chapter
11 type procedure; provided that if a Party goes into voluntary liquidation for
the purposes of amalgamation or reconstruction, this will not constitute a cause
for termination so long as the new entity immediately confirms in writing its
ability and desire to continue with the Agreement;

15.2.2 from Perkins if the Distributor attempts to assign or transfer this
Agreement or any rights or obligations hereunder without Perkins prior written
consent;

15.2.3 from Perkins if the ownership or control of the Distributor or its parent
or ultimate parent is acquired by a third party (whether an individual,
corporate entity or partnership) and that third party is in Perkins reasonable
opinion considered by Perkins either to be a I competitor in a material sense to
Its business or not reasonably capable of continuing the performance of the
Distributor’s obligations hereunder. For the purposes hereof “ownership or
control” is defined as being either the acquisition of at least 25% of the
issued voting stock or the ability to approve the Distributor’s annual business
plan or control the Distributor’s operational activities;

15.2.4 from Perkins if the Distributor defaults under any financing agreement
with or guarantee to Perkins, or if the Distributor willfully falsifies any
claim, record, report or other material representation; or

 

16



--------------------------------------------------------------------------------

15.2.5 if applicable, from Perkins to Distributor in the event that the Sales
and Service Agreement by and between Caterpillar Inc. and any affiliate of
Distributor is terminated for any reason.

15.3. If this Agreement is terminated by either Party under Articles 15.1 or
15.2, then the following provisions shall apply:

15.3.1 All indebtedness as between the Parties shall become immediately due and
payable.

15.3.2 Unless otherwise mutually agreed all unfilled orders for Products shall
be cancelled without liability on the part of either Party.

15.3.3 The distributor shall immediately remove and discontinue and shall, if
required by Perkins, cause its Dealers to do the same, the use of all signs,
stationary, advertising and other material identifying them with Perkins and the
Products. They shall also refrain from all conduct that would indicate to the
public any continuation of a Product selling activity as a distributor directly
or indirectly of Perkins.

15.4. If this Agreement is terminated by either (a) an expiration of the initial
term or any extended term without renewal or (b) by reason of a Perkins breach
of the Agreement or (c) by reason of a Perkins Insolvency etc. as detailed in
Article 15.2.1, then Perkins undertakes subject to the terms of this Article
15.4 to repurchase from the Distributor all Products (as defined below) in the
inventory of the Distributor and Its Dealers as at the date of termination. The
Distributor shall be responsible for all repurchase of Engines and Parts from
its Dealers before any repurchase by Perkins. The enforcement by the Distributor
of the Perkins repurchase obligation shall be the sole and exclusive remedy of
the Distributor in the events of termination as referenced above.

15.4.1 “Products” for the purpose of this provision shall mean:

(a) All Engines that are new, unused, undamaged, unmodified, not deteriorated,
complete, current and unencumbered and maintained in warrantable condition while
in Inventory.

(b) All Parts that are unused, undamaged, still in original resalable packaging
and in unbroken lots and that are listed in then current parts price schedules
and are within reasonable stocking quantities based on Perkins ability to sell.

(c) All Kits that are complete, unused, undamaged and in their original
resalable packaging, and still listed in the then current price list. Any and
all “take off parts” being any loose Products which were originally attached to
or part of any other Products are expressly excluded from the above definitions
and will not become part of any Product inventory buy back program.

15.4.2 To fall within the above definition all Products must have also been
purchased from Perkins or any duly authorized designee. For the purposes of this

 

17



--------------------------------------------------------------------------------

provision Products to be repurchased by Perkins shall exclude any items
delivered to the Distributor more than twelve (12) months before the date of
termination.

15.4.3 The repurchase price payable by Perkins for Engines shall be the
Distributor’s cost thereof. The repurchase price payable by Perkins for Parts
shall be Perkins then current net price for the Distributor less 10% handling
charge FOB the relevant location within the Territory.

15.5. Within thirty (30) days of the effective date of any termination howsoever
caused, the Parties will establish a joint team whose purpose will be to put in
place and execute procedures and programs so as to ensure an orderly
discontinuance of the distribution activities. Both Parties undertake to act in
good faith and in a timely fashion in all such actions.

15.6. In all cases of termination except those listed in the sub paragraph (a),
(b) and (c) of Article 15.4, Perkins shall have the right but not the obligation
to repurchase the Product inventory then held by the Distributor. In all such
cases the terms of Article 15.4.1, 15.4.2 and 15.4.3 shall apply.

15.7. Any termination of this Agreement shall be without prejudice to any rights
of either Party existing as at the date of termination including but not limited
to payment of any then outstanding sums including damages and any rights or
remedies available under law. Any termination shall not extinguish any
provisions of this Agreement that expressly or by implication either come into
force or continue after such termination.

 

16.

Assignment and Confidentiality.

16.1. This Agreement may be assigned by the Distributor only with the prior
written approval of Perkins. Perkins may assign or transfer this Agreement to
any subsidiary or affiliate of Caterpillar Inc. upon written notice to the
Distributor.

16.2. Where either Party discloses to the other any commercial, pricing,
technical or other information, data or drawings (regardless of their form or
method of disclosure the “Information”), then to the extent the same is
identified at the time as being confidential the receiving Party shall keep it
confidential. It shall not disclose it outside its organization without the
prior written consent of the disclosing Party. The above obligation shall not
apply where the receiving Party can show that the Information is:

(a) or becomes publicly available other than through acts by the receiving Party
in violation of this Agreement;

(b) already in the receiving Party’s possession at the time of its disclosure by
the disclosing Party;

(c) disclosed to the receiving Party by a third party who, to the receiving
Party’s knowledge, is not prohibited from disclosing the Information by a
confidentiality agreement with the disclosing Party;

 

18



--------------------------------------------------------------------------------

(d) developed or derived without the aid, application or use of the Information;
or

(e) on the advice of legal counsel, required to be disclosed by law or legal
process.

16.3. Intentionally Left Blank.

16.4. The Distributor shall ensure that all its staff and Dealers are made aware
of and abide by the provisions of this Article 16 with respect to any disclosed
Perkins Information.

16.5. The obligations in Article 16.2 shall survive termination of this
Agreement for a period of two (2) years.

 

17.

Severability, Applicable Law and Applicable Venue.

17.1. Notwithstanding that any provision of the Agreement may prove to be or
become illegal or unlawful, the remaining provisions shall continue in full
force and effect. In this event the Parties shall attempt to replace such
provision and thereby redefine their respective rights and obligations in the
context of the new situation.

17.2. This Agreement shall be governed and construed In accordance with the laws
of the State of Illinois, notwithstanding the conflicts of laws provisions
thereof. In the event of any dispute or difference arising out of or relating to
the Agreement, the Parties shall use their commercially reasonable efforts to
settle such dispute or difference. They shall consult and negotiate with each
other in good faith to reach a mutually acceptable solution.

17.3. Each Party hereby submits to venue in and to the exclusive personal
jurisdiction of a federal or state court of competent subject matter
jurisdiction located within the State of Illinois in respect of the
Interpretation and enforcement of the provisions of this Agreement. Each Party
waives and agrees not to assert, as a defense in any action, suit or proceeding
for the interpretation or enforcement of this Agreement, that (a) it is not
subject to such jurisdiction; (b) such action, suit or proceeding may not be
brought or is not maintainable is said court; (c) this Agreement may not be
enforced in or by said court; (d) its property is exempt or immune from
execution; (e) the suit, action or proceeding is brought in an inconvenient
forum; or (f) the venue of the suit, action or proceeding is improper.

 

18.

Force Majeure.

If the performance of the Agreement or of any obligations hereunder (other than
the making of a payment due hereunder) is prevented, restricted or interfered
with by circumstances of force majeure, the Party whose performance is affected
thereby shall be excused from such performance to the extent of such prevention,
restriction or interference.

The Party so affected shall use its reasonable best efforts to avoid or remove
such circumstances of force majeure and shall continue performance hereunder
with the utmost dispatch whenever the same has been avoided or removed.

 

19



--------------------------------------------------------------------------------

19.

Changes to the Agreement.

Except as described herein, no variation, modification or alteration of any of
the terms of the Agreement shall be valid and binding on the Parties unless made
in writing and signed on behalf of both Parties.

 

20.

Waiver of Default and General Liability.

20.1. No waiver by one Party of any breach, default or omission by the other in
the performance or observance of any of its obligations hereunder shall be valid
unless agreed to in writing signed on behalf of the other. No such waiver shall
apply to or be deemed a waiver of any other breach, default or omission
hereunder. The failure of one Party to enforce at any time any of the provisions
hereof or to require at any time performance by the other of any of its
obligations hereunder shall not be construed to be a waiver of such provisions
or obligations.

20.2. NOTWITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT, NEITHER PARTY SHALL
HAVE ANY LIABILITY FOR ANY INDIRECT OR CONSEQUENTIAL LOSS OR DAMAGE SUFFERED BY
THE OTHER, INCLUDING BUT NOT LIMITED TO LOSS OF PROFITS, TRADE, CONTRACTS OR
PRODUCTION HOWSOEVER ARISING OUT OF OR IN RELATION TO THIS AGREEMENT.

 

21.

Additional Special Conditions.

Notwithstanding any other provision in this agreement, the parties hereby agree
that the Additional Special Conditions set forth on Schedule 7 and attached
hereto shall be and are considered part of this Agreement, and further agree
that to the extent there is a conflict between any terms and conditions
contained on Schedule 7 and any terms and conditions contained herein, those set
forth on Schedule 7 shall supersede and govern over such contradictory terms and
conditions contained herein.

 

22.

Notices.

22.1. Any notice required or permitted to be served under this Agreement by
either Party must be in writing and can only be served by hand or by pre-paid
registered mail or by courier or by facsimile.

22.2. All notices must be addressed to an officer of the receiving Party at the
address set out below and shall be deemed to have been delivered within five
working days after posting it by registered mail or courier or 24 working hours
after dispatch by facsimile.

 

20



--------------------------------------------------------------------------------

For Distributor

 

For Perkins

Power Great Lakes, Inc.

655 Wheat Lane

Wood Dale, Illinois 60195

 

Perkins Engines Inc.

P. O. Box 610, Rench Road

Mossville, Illinois 61552

Attention:      

 

Gary Winemaster

President

 

Fax Number (309) 578-7302

Attention: PSNA Regional Manager

 

 

Signatures Appear on the Following Page

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Agreement has been entered into the day and year first
above written.

 

Power Great Lakes, Inc.     Perkins Engines Inc. By:  

/s/ Ken Winemaster

    By:  

/s/ Jeremy A. Canham

Name:   Ken Winemaster     Name:   Jeremy A. Canham Title:   Senior Vice
President     Title:   Vice President       By:  

/s/ Richard J. Case

      Name:   Richard J. Case       Title:   Managing Director

 

22



--------------------------------------------------------------------------------

SCHEDULE 1

DETAILS OF CURRENT ENGINES

 

Included                Excluded

•   3.152

  

•      2000 Series

•   100 Series

  

•      3000 Series

•   400 Series

  

•      4000 Series

•   800 Series

  

•   1000 Series

  

•   1100 Series

  

•   1300 Series

  



--------------------------------------------------------------------------------

SCHEDULE 2

TERRITORY

Distributor has an exclusive Territory incorporating the full States of North
Dakota, South Dakota, Minnesota, Wisconsin, Iowa, Michigan, Ohio, and Indiana.

In the State of Illinois

Counties of Monroe, St. Clair, Washington, Jefferson, Wayne, Edwards, Wabash,
and all others North as shown on the map below.

Distributor acknowledges that it also has a non-exclusive territory
incorporating:

 

  •  

The States of Nebraska and Kansas.

 

  •  

In the State of Missouri: counties of Bates, Nary, Benton, Morgon, Miller,
Maries, Gasconade, Franklin, Jefferson, and all others North of these counties.

Perkins reserves the right to reassign the above areas to a third party or
parties. Until officially notified in writing by Perkins, Distributor may
continue to provide sales and service support in the above territory on a
non-exclusive basis.

LOGO [g182282ex10-13_pg024.jpg]



--------------------------------------------------------------------------------

SCHEDULE 3

CURRENTLY IDENTIFIED DIRECT CUSTOMERS

**



--------------------------------------------------------------------------------

SCHEDULE 4

PERKINS STANDARD TERMS OF SALE

Detailed on page following



--------------------------------------------------------------------------------

LOGO [g182282ex10-13_pg027.jpg]



--------------------------------------------------------------------------------

SCHEDULE 5

Intentionally Left Blank.



--------------------------------------------------------------------------------

SCHEDULE 6

EXISTING DISTRIBUTOR AGREEMENTS

With respect to your existing distribution agreements and current specific
assigned territories with the following companies:

Wis Con

GM Powertrain

Perkins confirms that it will not treat products of the above entities as
referenced in those agreements as “Competing Items” under the terms of the
Perkins Distribution Agreement.

However, Perkins notes Distributors undertaking in Section 2.4 of the Agreement
not to take on “Competing Items” within its business during the term of the
Agreement.



--------------------------------------------------------------------------------

SCHEDULE 7

ADDITIONAL SPECIAL CONDITIONS

The following additional special terms and conditions shall apply to
Distributor.

None.



--------------------------------------------------------------------------------

SCHEDULE 8

PERKINS TRADEMARKS

 

•  

Perkins Symbol

 

•  

Powerpart

 

•  

Perkins

 

•  

Power Exchange

 

Note:

Graphic Illustrations of the above Perkins owned trademarks will be provided to
the Master Distributor by Perkins within 30 days of the date hereof.



--------------------------------------------------------------------------------

Perkins Engines Company Limited

Peterborough

PE1 5NA United Kingdom

   LOGO [g182282ex10-13_pg032.jpg]

Tel      +44 (0)1733 583000

Fax:    +44 (0)1733 582240

21 May 2007

Mr. Ken Winemaster

Senior Vice President

Power Great Lakes

655 Wheat Lane

Illinois 60195

USA

Dear Mr Winemaster

Re: Agreement between Power Great Lakes and Perkins Engines Inc. effective
1st January 2004

We refer to your Agreement with Perkins Engines Inc, appointing you as a
distributor, effective 1st January 2004.

In accordance with clause 2.3 of the agreement, we hereby confirm that the above
Agreement and all matters relating to it have been extended for a further term
of **, that being until **.

The terms and conditions of distribution remain unchanged.

Please sign and return the enclosed copy of this letter to indicate your
acceptance.

 

Yours sincerely for Perkins Engines Inc.

/s/ James L. Tevebaugh

James L. Tevebaugh Managing Director Industrial Power Sales and Marketing

 

We confirm our agreement to the above Signed  

/s/ Kenneth Winemaster

Name:  

Kenneth Winemaster

Date:  

6/27/2007



--------------------------------------------------------------------------------

Perkins Engines Company Limited

Peterborough

PE1 5NA United Kingdom

   LOGO [g182282ex10-13_pg032.jpg]

 

Tel:

+44 (0)1733 583000

Telefax:

+44 (0)1733 582240

23 October 2007

Mr. Kenneth Winemaster

Senior Vice President

Power Great Lakes

655 Wheat Lane

Illinois 60195

USA

Dear Mr Winemaster

Re: Agreement between Power Great Lakes and Perkins Engines Inc. effective
1st January 2004 “the Agreement”

We refer to your Agreement with Perkins Engines Inc, appointing you as a
distributor, effective 1st January 2004.

The parties have agreed to insert the following clauses into the Agreement:

 

4.1.13

The Distributor undertakes to seek undertakings from OEM’s in Territory and
manage and administer the OEM pool of uncertified flex engines in accordance
with EPA regulations: Programme for equipment manufacturer percent (%) of
production flex allowance provision 40 C FR 89.102(d) & (g).

 

4.1.14

The Distributor undertakes to report to: Perkins Legislation Engineer,
Legislation Department, Peterborough, UK, PE1 5NA on a quarterly basis the
information set out in the attached Schedule 1.

 

4.1.15

The Distributor shall indemnify Perkins, its parent, subsidiaries and affiliates
in full against all liability, loss, damages, costs and expenses (including
legal expenses) incurred or paid by Perkins as a result of or in connection with
any claim that arises as a result of non compliance in Territory with the EPA
Programme for equipment manufacturer percent (%) of production flex allowance
provision 40 CFR 89.102(d) & (g).

All other terms and conditions of distribution remain unchanged.

 

Yours sincerely for Perkins Engines Inc.

/s/ James L. Tevebaugh

James L. Tevebaugh Managing Director Industrial Power Sales and Marketing

 

We confirm our agreement to the above Signed  

/s/ Kenneth Winemaster

Name:  

Kenneth Winemaster

Date:  

11/14/2007



--------------------------------------------------------------------------------

Schedule 1

 

Customer: -NAME-   Build List: - LIST No. -   Flex List: -List No. -

 

Invoice

Date

 

Invoice

No.

 

Part

Number

 

Serial No.

 

Approved

Volume

 

Balance Volume

                                                                               

 

Customer: -NAME-   Arr. No.: -XXX-XXXX   Flex List: XXX-XXXX

 

Invoice

Date

 

Invoice

No.

 

Part

Number

 

Serial No.

 

Approved

Volume

 

Balance Volume

                                                                               



--------------------------------------------------------------------------------

LOGO [g182282ex10-13_pg040.jpg]

The Legislation Department

Perkins Engine Company Ltd.

Frank Perkins Way

Peterborough

PE1 5NA

England

November 12, 2007

Dear Sir/Madam,

Re: Agreement between Power Great Lakes, Inc. and Perkins Engines Inc. effective
1st January 2004.

We refer to our agreement with Perkins Engines, Inc. appointing Power Great
Lakes, Inc. as a distributor effective 1st January 2004.

This is to clarify the amendment letter dated 23 October 2007 shall only apply
to flex engines 99hp and under.

 

Sincerely,

/s/ Kenneth J. Winemaster

Kenneth J. Winemaster Senior Vice President

 

We confirm our agreement to the above Signed  

/s/ James L. Tevebaugh

Name:  

James L. Tevebaugh

Date:  

11/22/07



--------------------------------------------------------------------------------

LOGO [g182282ex10-13_pg041.jpg]   

Perkins Engines Inc.

N4 AC6160, P. O. Box 610

Mossville, IL 61552-0610

 

Telephone (309) 578-7364

Facsimile (309) 578-7329

19 October 2010

Mr Ken Winemaster

Senior Vice President

Power Great Lakes

655 Wheat Lane

Illinois 60195

USA

Dear Mr Winemaster

Re: Agreement between Power Great Lakes and Perkins Engines Inc. effective
1st January 2004

We refer to your Agreement with Perkins Engines Inc, appointing you as a
distributor, effective 1st January 2004.

In accordance with clause 2.3 of the agreement, we hereby confirm that the above
Agreement and all matters relating to it have been extended for a further term
of **, that being until **.

The terms and conditions of distribution remain unchanged.

Please sign and return the enclosed copy of this letter to indicate your
acceptance.

 

Yours sincerely for Perkins Engines Inc.

/s/ Ennodio Ramos

Ennodio Ramos Vice President

 

We confirm our agreement to the above Signed  

/s/ Kenneth Winemaster

Name:  

Kenneth Winemaster

Date:  

11/4/2010